

116 HR 8085 IH: Pipeline Safety Pilot Program Act
U.S. House of Representatives
2020-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8085IN THE HOUSE OF REPRESENTATIVESAugust 21, 2020Mr. Veasey (for himself, Mrs. Fletcher, Mr. Latta, and Mr. Balderson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 49, United States Code, to direct the Secretary of Transportation to carry out a pipeline safety enhancement program, and for other purposes.1.Short titleThis Act may be cited as the Pipeline Safety Pilot Program Act.2.Advancement of new pipeline safety technologies and approaches(a)In generalChapter 601 of title 49, United States Code, is amended by adding at the end the following:60142.Pipeline safety enhancement programs(a)In generalThe Secretary shall establish and carry out limited safety-enhancing testing programs during the period of fiscal years 2020 through 2026 to evaluate innovative technologies and operational practices testing the safe operation of—(1)a natural gas pipeline facility; or(2)a hazardous liquid pipeline facility.(b)Limitations(1)In generalSuch testing programs may not exceed—(A)5 percent of the total miles of hazardous liquid pipelines in the United States; and(B)5 percent of the total miles of natural gas pipelines in the United States.(2)Individual operator mileage limitationThe Secretary shall limit the mileage an individual operator can test under each program established under subsection (a) to the lesser of—(A)50 percent of the total pipeline mileage in the operator’s system; or(B)1,000 miles. (3)High population areas; high consequence areasAny program established under subsection (a) shall not be located in a high population area (as defined in section 195.450 of title 49, Code of Federal Regulations) or a high consequence area (as defined in section 192.903 of title 49, Code of Federal Regulations).(4)Unusually sensitive areasAny program established under subsection (a) shall not be located in an unusually sensitive area (as described in section 60109(b)).(5)High consequence areas for hazardous liquid pipelines(A)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall submit to Congress a report containing an examination of the benefits and costs of prohibiting testing in high consequence areas (as defined in section 195.450 of title 49, Code of Federal Regulations) for hazardous liquid pipelines.(B)Contents of reportThe report described in subparagraph (A) shall examine the safety benefits of allowing testing for hazardous liquid pipelines in high consequence areas and whether additional testing conditions are required to protect such areas while conducting the program established under subsection (a) in such areas. (6)Restriction(A)In generalThe Secretary shall not approve a program under this section until the report required under paragraph (5) is submitted to Congress.(B)ExceptionThe limitation in subparagraph (A) shall not apply if—(i)the Secretary determines that there is a need for a program under this section; and(ii)more than 1 year has passed since the date of enactment of this section. (c)DurationThe term of a testing program established under subsection (a) shall be not more than a period of 4 years beginning on the date of approval of the program.(d)Safety standards(1)In generalThe Secretary shall require, as a condition of approval of a testing program under subsection (a), that the safety measures in the testing program are designed to achieve a level of safety that is greater than, or equivalent to, the level of safety required by this chapter.(2)Determination(A)In generalThe Secretary may issue an order under subparagraph (A) of section 60118(c)(1) to accomplish the purpose of a testing program for a term not to exceed the time period described in subsection (c) if the condition described in paragraph (1) is met, as determined by the Secretary.(B)LimitationAn order under subparagraph (A) shall pertain only to those regulations that would otherwise prevent the use of the safety technology to be tested under the testing program.(e)ConsiderationsIn establishing a testing program under subsection (a), the Secretary shall consider—(1)the accident or incident record of the owners or operators participating in the program;(2)whether the owners or operators participating in the program have a safety management system in place and how the application for such program proposes to eliminate or mitigate any potential safety risks;(3)a description of any measures or activities the owners or operators participating in the program propose to eliminate or mitigate any environmental risks; (4)a description of any previous testing and the outcome of such testing of the proposed safety technology through a research and development program carried out by—(A)the Secretary;(B)collaborative research development organizations; or(C)other institutions;(5)whether there have been other testing programs granted under subsection (a) similar to the proposed safety technology and the outcome of such programs; and(6)whether the pipeline segments tested by the program could affect, or are outside of, high consequence areas (as defined in sections 192.903 and 195.450 of title 49, Code of Federal Regulations) and unusually sensitive areas (as described in section 60109(b)).(f)Multiple operators(1)In generalThe Secretary may select up to 5 owners or operators to carry out a testing program under subsection (a) in a single application.(2)DeterminationIn selecting owners or operators under paragraph (1), the Secretary shall determine that each testing program proposed by such owners or operators—(A)meet the requirements of subsection (d)(1);(B)test a similar technology, best practice, or related set of technologies and best practices; and(C)provides appropriate testing conditions for the technologies or practices being used. (3)Authority to revoke participation(A)In generalIf an owner or operator participating in a program established under subsection (a), the Secretary may revoke permission to participate in such program if—(i)the owner or operator is involved in an accident or incident and the testing program is determined to be the cause or a contributing factor of such accident or incident; or(ii)the Secretary determines revocation of permission is warranted for public safety reasons. (g)Data and findings(1)In generalAs a participant in a testing program established under subsection (a), an owner or operator shall submit to the Secretary detailed findings and a summary of data collected as a result of participation in the testing program.(2)Public reportTo the extent practicable, the Secretary shall make a yearly interim report publicly available on the website of the Department of Transportation for any ongoing testing program established under subsection (a) summarizing the progress of such program.(h)Authority To revoke participationThe Secretary shall immediately revoke participation in a testing program under subsection (a) if—(1)the participant has an accident or incident involving a death, or personal injury necessitating in-patient hospitalization and the testing program is determined to be the cause or a contributing factor to such accident or incident;(2)the participant fails to comply with the terms and conditions of the testing program; or(3)in the determination of the Secretary, continued participation in the testing program by the participant would be unsafe.(i)Authority To terminate programThe Secretary shall immediately terminate a testing program under subsection (a) if continuation of the testing program would not be consistent with the goals and objectives of this chapter.(j)State rights(1)ExemptionExcept as provided in paragraph (2), if a State submits to the Secretary notice that the State requests an exemption from any testing program considered for establishment under this section, the State shall be exempt.(2)Limitations(A)In generalThe Secretary shall not grant a requested exemption under paragraph (1) after a testing program is established.(B)Late noticeThe Secretary shall not grant a requested exemption under paragraph (1) if the notice submitted under that paragraph is submitted to the Secretary more than 10 days after the date on which the Secretary issues an order providing an effective date for the testing program.(3)ExceptionA State shall be eligible to withdraw from a testing program if an owner or operator conducting such testing program in such State has an incident involving a death, a personal injury necessitating in-patient hospitalization, or a reportable accident (within the meaning of sections 195.50 and 191.3 of title 49, Code of Federal Regulations), and the testing program is determined to be the cause or a contributing factor to such incident.(4)EffectIf a State has not submitted a notice requesting an exemption under paragraph (1), the State shall not enforce any law (including regulations) that is inconsistent with a testing program in effect in the State under this section.(k)Program review process and public notice(1)In generalThe Secretary shall publish in the Federal Register a notice of each testing program under subsection (a), including the order to be considered, and provide an opportunity for public comment for not less than 60 days.(2)Communication with States(A)In generalAs part of carrying out the process described in paragraph (1), the Secretary shall individually notify, at the time described in paragraph (1), the relevant authorities in the States such testing programs would be conducted in.(B)Notification contentsThe notification described in subparagraph (A) shall include a specific list of the laws or regulations that the State would not be allowed to enforce pursuant to subsection (j)(4) should such testing program go into effect, and the ability of the State to request an exemption from the program.(3)Response from SecretaryNot later than the date on which the Secretary issues an order providing an effective date of a testing program noticed under paragraph (1), the Secretary shall respond to each comment submitted under that paragraph.(l)Report to CongressAt the conclusion of each testing program, the Secretary shall make publicly available on the website of the Department of Transportation a report containing—(1)the findings and conclusions of the Secretary with respect to the testing program; and(2)any recommendations of the Secretary with respect to the testing program, including any recommendations for amendments to laws (including regulations) and the establishment of standards, that—(A)would enhance the safe operation of interstate gas or hazardous liquid pipeline facilities; and(B)are technically, operationally, and economically feasible.(m)StandardsIf a report under subsection (l) indicates that it is practicable to establish technically, operationally, and economically feasible standards for the use of a safety-enhancing technology and any corresponding operational practices tested by the testing program described in the report, the Secretary, as soon as practicable after submission of the report, may promulgate regulations consistent with chapter 5 of title 5 (commonly known as the Administrative Procedures Act) that—(1)allow operators of interstate gas or hazardous liquid pipeline facilities to use the relevant technology or practice to the extent practicable; and(2)establish technically, operationally, and economically feasible standards for the capability and deployment of the technology or practice..(b)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code, is amended by inserting after the item relating to section 60141 the following:60142. Pipeline safety enhancement programs..